Citation Nr: 1644847	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-34 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial compensable disability rating for service-connected low back strain prior to October 20, 2008, and a disability rating in excess of 20 percent thereafter. 

2. Entitlement to an initial compensable disability rating for service-connected left knee strain prior to October 20, 2008, and a disability rating in excess of 10 percent thereafter.

3. Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee strain and/or low back strain or bilateral lower extremity radiculopathy associated with service-connected low back strain.

4. Entitlement to service connection for an intestinal disability.

5. Entitlement to service connection for a bilateral shoulder disability.

6.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) prior to May 5, 2010.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active duty service from November 1982 to November 1985 and from December 1986 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for low back and left knee disabilities.  The RO assigned initial noncompensable disability ratings to the low back and left knee disabilities, each, effective February 15, 1992, and assigned a 20 percent disability rating to the low back disability, effective October 20, 2008.  The RO, in the September 2009 rating decision, also denied service connection for right knee and intestinal disabilities, and determined that new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for a bilateral shoulder disability had not been received.  

By a January 2013 rating decision, the RO assigned the Veteran's left knee disability a 10 percent disability rating, effective October 20, 2008. 


As to the Veteran's previously denied bilateral shoulder disability claim, such was denied by a January 1994 rating decision.  At that time, only two service treatment records were available for review.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1) (2015).  In this case, additional service treatment records were later associated with the claims file, after the issuance of the January 1994 rating decision.  

While the RO considered that such service treatment records, silent for complaint, treatment, or diagnosis of a bilateral shoulder disability, are not relevant and thus render the previously denied claim ineligible for reconsideration, the Board finds that the service treatment records are indeed relevant and reconsideration of the claim is warranted.  Specifically, the service treatment records include reports wherein the Veteran denied relevant symptoms and/or presented for general examination without a bilateral shoulder disability.  While the service treatment records are not positive for a bilateral shoulder disability, such would be considered and discussed in any adjudication of the Veteran's claim and are thus relevant. 

By a December 2014 rating decision, the RO granted a TDIU, effective May 5, 2010, resultant to the Veteran's January 2013 claim; however, evidence of unemployability was of record prior to the Veteran's January 2013 claim such that entitlement to a TDIU prior to May 5, 2010, is an issue on appeal.  Rice v. Shinseki, 22 Vet App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating a claim for a TDIU will be considered as part and parcel of the claim for benefits for the underlying disability).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As a preliminary matter, the most recent VA treatment records associated with the claims file are dated in April 2015.  Also, relevant to the Veteran's claim of entitlement to a TDIU prior to May 5, 2010, he has stated that he was denied VA vocational rehabilitation two times, to include in July 2011.  On remand, the AOJ should obtain and associate with the Veteran's claims file his VA treatment records dated since April 2015 and his complete VA vocational rehabilitation file(s).  

The Board notes that the May 2015 supplemental statement of the case (SSOC) was returned to the AOJ by the United States Postal Service.  There is no indication that the Veteran has informed VA of a change in his address.  On remand, the AOJ should seek information from the Veteran and/or his representative as to any change of address and attempt to reissue the May 2015 SSOC.

The Veteran last underwent VA examination of his low back disability in July 2012 and his left knee disability in November 2014.  The examination reports are inadequate.  Neither examiner tested the Veteran's range of motion considering both active and passive motion and in weight-bearing and nonweight-bearing.  The VA examiner, in November 2014, responded to the examination report's inquiry that the Veteran's left and right knee range of motion was simply "all normal."  Specific range of motion findings are required in order to adequately determine the severity of the Veteran's left knee disability.  The final sentence of 38 C.F.R.            § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).   Such is significant in the present case, as the Veteran reported, in December 2009, that when weight was applied, his left knee became lax and he would fall.  On remand, the AOJ should afford the Veteran adequate VA examinations as to his low back and left knee disabilities. 

As to the Veteran's right knee disability, during private treatment in March 2005, he asserted that he had experienced bilateral knee pain since 1988, during service, and that he was not allowed to run during service due to knee pain.  In a June 2011 statement, the Veteran reported that he had been on a permanent profile for his knees during service.  The available service treatment records are silent for any complaint, treatment, or diagnosis of a right knee disability.  During his June 2012 Decision Review Officer (DRO) conference, the Veteran reported that his right knee pain was worse "since his left knee."  

On VA examination in July 2012, the VA examiner opined that the Veteran's right knee disability, right knee strain, was not secondary to his left knee and/or low back disabilities, as review of the literature did not support the theory of one joint causing dysfunction in another, and that the Veteran's disabilities were separate entities, and they did not cause or aggravate each other.  The examiner did not provide a direct service connection opinion.  The July 2012 opinion is inadequate.  It does not appear that the examiner considered that, in essence, the Veteran did not argue that his left knee or lumbar spine symptoms caused a problem in his right knee joint; rather that his right knee pain had worsened as his left knee pain had worsened.  The Board seeks an adequate opinion as to whether the Veteran's right knee disability is secondary to his left knee strain and/or low back strain, as well as his bilateral lower extremity radiculopathy associated with low back strain, considering a change in gait or other activity and/or any other measures taken to relieve any left knee and/or low back pain or bilateral lower extremity pain.  On remand, the AOJ should obtain an adequate opinion as to the etiology of any right knee disability found present.

As to the Veteran's intestinal disability, his service treatment records include numerous instances wherein the Veteran reported diarrhea and/or nausea.  His symptoms were diagnosed as gastroenteritis or were recorded during treatment for flu or viral syndrome symptoms.  During service, in May 1991, the Veteran was diagnosed with mild alkaline phosphatase elevation, mild bilirubin elevation, and questionable Gilbert's syndrome.  Gilbert's syndrome was noted on his July 1991 Report of Medical Examination.  In November 1991, the Veteran reported that during a basketball injury, he felt something "pull" between his navel and groin.  

In the years after service, it appears that the Veteran has been diagnosed with a number of intestinal disabilities, including, but not limited to, irritable bowel syndrome (IBS), inguinal hernia, diverticulitis, and bowel stricture.  During private treatment in October 1999, the Veteran reported a life-long history of lower abdominal cramping and pain associated with occasional bouts of constipation.  In a September 2010 statement, the Veteran reported his post-service surgery for his intestinal disability and reported that the scar tissue found would have taken many years to form and was thus present during service, and also reported that while he may have reported a four or five year history of intestinal symptoms, he meant to report that he had only been treated for such for four to five years, after obtaining health insurance.  During his June 2012 DRO conference, the Veteran reported that he had been told that his in-service infections had caused the scarring that required his post-service intestinal surgery. 

On VA examination in July 2012, the examiner opined that the Veteran's multiple intestinal disabilities were less likely related to service.  The examiner opined that the Veteran's in-service symptoms described the evaluation and treatment of an episode of acute gastroenteritis and that there was a lack of evidence to support a link between the episode of acute gastroenteritis and the Veteran's post-service intestinal diagnoses, diverticulosis, recurrent diverticulitis, status-post colonic resection, bilary dyskinesia, cholecystitis, and fatty liver, and that the evidence instead supports that such manifest years after the Veteran's service, without a linkage to the in-service episode of gastroenteritis.  The July 2012 opinion is inadequate.  It appears that the examiner considered the Veteran's in-service symptoms and one instance of acute gastroenteritis, where review of the Veteran's service treatment records reveals numerous episodes of complaints for such symptoms.  Further, while the examiner opined that the Veteran's post-service intestinal diagnoses manifest years after separation from service, review of the claims file reveals that the Veteran sought private treatment for his complaints in as early as 1999, only seven years after separation from service.  Also, it does not appear that the examiner considered the Veteran's in-service infections or the Veteran's assertion that such caused the scarring that required post-service intestinal surgery.  On remand, the AOJ should afford the Veteran a VA examination and obtain an adequate opinion as to the etiology of any intestinal disability found present.   

The Veteran has not yet been afforded a VA examination as to his bilateral shoulder disabilities.  He asserted, during his June 1992 general VA examination, that he incurred an in-service shoulder injury and had experienced intermittent left shoulder pain since that time.  In June 2004, during private treatment, the Veteran complained of bilateral shoulder pain.  During his June 2012 DRO conference, the Veteran reported that his shoulder disabilities began during service, that he incurred wear and tear and was told that he had a rotator cuff problem.  On remand, the AOJ should afford the Veteran a VA examination to determine the precise nature and etiology of any bilateral shoulder disability found present. 

The Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R.        § 4.16(a) (2015) for the entire appellate period prior to May 5, 2010, such that a TDIU may not be awarded in the first instance without extraschedular consideration under 38 C.F.R. § 4.16(b) (2015).  It is significant that three service connection issues are pending, as well as the increased disability rating claims, and the resolution of such could result in additional evidence that should be considered by any party adjudicating the TDIU issue and/or the Veteran meeting the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) earlier in the appellate period.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the Veteran's claims file his VA treatment records dated since April 2015; as well as his complete VA vocational rehabilitation file(s), including the results of testing cited in the July 2011 determination that the Veteran was not eligible for VA vocational rehabilitation.  Of note, the Veteran has stated that he was denied VA vocational rehabilitation two times.

2. Contact the Veteran and/or his representative to confirm his current mailing address and attempt to reissue the May 2015 SSOC.

3. Thereafter, afford the Veteran a VA examination to determine the etiology of any right knee disability found present and to determine the severity of the Veteran's service-connected left knee and low back disabilities.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail. 

(a) The examiner should opine as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's right knee disability had its clinical onset during service or is related to any incident of service, considering the Veteran's report that he experienced right knee pain during service and was unable to run and was on a permanent profile due to his knees. 

(b)  The examiner should opine as to whether it is at least as likely as not that the Veteran's right knee disability was caused by his service-connected left knee and/or low back strain or bilateral lower extremity radiculopathy associated with service-connected low back strain.

(c) The examiner should opine as to whether it is at least as likely as not that the Veteran's right knee disability was aggravated, or permanently worsened, by his service-connected left knee and/or low back strain, or bilateral lower extremity radiculopathy associated with service-connected low back strain. 


In providing responses to (b) and (c), the examiner should consider the relative proximity of the right knee and left knee and/or low back and bilateral lower extremity anatomical locations, and/or an abnormal stance or gait and/or other activity or measures taken to relieve any left knee and/or low back pain or bilateral lower extremity pain. 

(d) The examiner should describe the severity, including functional impairment, of the Veteran's left knee and low back strain.  The examination must include joint range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, related to the knees, with range of motion measurements of the opposite undamaged joint.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the left knee and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should specifically comment on the Veteran's lay statements regarding instability of the left knee joint.

A complete explanatory rationale that is with medical
explanation or citation to the record is to be provided for all opinions offered.


4. Afford the Veteran a VA examination to determine the etiology of any intestinal disability found present.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail. 

The examiner should opine as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's intestinal disability had its clinical onset during service or is related to any incident of service, considering the Veteran's lay reports of a history of diarrhea since service; his numerous instances of in-service treatment for complaints of nausea and diarrhea; his in-service May 1991 diagnosis of mild alkaline phosphatase elevation, mild bilirubin elevation, and questionable Gilbert's syndrome; his Gilbert's syndrome noted on his July 1991 Report of Medical Examination, and his in-service November 1991 complaint that he felt something "pull" between his navel and groin.  The examiner should consider and address the Veteran's post-service surgical and non-surgical treatment for intestinal complaints, and his assertion that the scar tissue found was related to his in-service infections and would have taken many years to form and was thus present during service.  

A complete explanatory rationale that is with medical
explanation or citation to the record is to be provided for all opinions offered.

5. Afford the Veteran a VA examination to determine the etiology of any bilateral shoulder disability found present.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail. 

The examiner should opine as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's bilateral shoulder disability had its clinical onset during service or is related to any incident of service, considering the Veteran's report that he incurred an in-service shoulder injury and had experienced intermittent left shoulder pain since that time, and his report that his shoulder disabilities began during service and that he incurred wear and tear and was told that he had a rotator cuff problem.  

A complete explanatory rationale that is with medical
explanation or citation to the record is to be provided for all opinions offered.

6. After completion of the above and any additional
development deemed necessary, readjudicate the Veteran's claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




